Exhibit 10.1

 

To:   

Dominion Energy, Inc.

120 Tredegar Street

Richmond, Virginia 23219

A/C:    To be provided by Dealer From:   

Credit Suisse Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Re:    Issuer Share Forward Sale Transaction Ref. No:    To be provided by
Dealer Date:    March 27, 2018

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse Capital LLC
(“Dealer”), with Credit Suisse Securities (USA) LLC (“Agent”), as agent, and
Dominion Energy, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below. This
Confirmation is a confirmation for purposes of Rule 10b-10 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

1.    This Confirmation is subject to, and incorporates, the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”). For purposes of
the Equity Definitions, the Transaction will be deemed to be a Share Forward
Transaction.

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) (the “ISDA Form”), as published by ISDA, as if
Dealer and Counterparty had executed the ISDA Form on the date hereof (but
without any Schedule except for (i) the election of Loss and Second Method, New
York law (without regard to New York’s choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the replacement of the
word “third” in the last line of Section 5(a)(i) with the word “first” and
(iii) the election that the “Cross Default” provisions of Section 5(a)(vi) shall
apply to each of Dealer and Counterparty, with a “Threshold Amount” in respect
of Dealer of 3% of stockholder’s equity of Dealer’s ultimate parent as of the
date hereof and a “Threshold Amount” in respect of Counterparty of
USD200 million; provided that (x) “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business and (y) (A) the words “, or becoming capable at
such time of being declared,” shall be deleted from such Section 5(a)(vi) and
(B) the following language shall be added to the end of such Section 5(a)(vi):
“Notwithstanding the foregoing, a default under subsections (1) and (2) hereof
shall not constitute an Event of Default if (i) such default was caused solely
by error or omission of an administrative or operational nature; (ii) in the
case of subsection (1), such default was cured within two Local Business Days of
such party’s receipt of written notice of such default; and (iii) in the case of
subsection (2), funds were available to enable the party to make the payment
when due and the payment is made within two Local Business Days of such party’s
receipt of written notice of its failure to pay.”). All provisions contained in
the Agreement are incorporated into and shall govern this Confirmation except as
expressly modified below. This Confirmation evidences a complete and binding
agreement between Dealer and Counterparty as to the terms of the Transaction and
replaces any previous agreement between the parties with respect to the subject
matter hereof.



--------------------------------------------------------------------------------

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer or any of its Affiliates,
including Credit Suisse AG (collectively, “Credit Suisse”), and Counterparty or
any confirmation or other agreement between Credit Suisse and Counterparty
pursuant to which an ISDA Master Agreement is deemed to exist between Credit
Suisse and Counterparty, then notwithstanding anything to the contrary in such
ISDA Master Agreement, such confirmation or agreement or any other agreement to
which Credit Suisse and Counterparty are parties, the Transaction shall not be
considered a Transaction under, or otherwise governed by, such existing or
deemed ISDA Master Agreement. In the event of any inconsistency among the
Agreement, this Confirmation and the Equity Definitions, the following will
prevail in the order of precedence indicated: (i) this Confirmation; (ii) the
Equity Definitions; and (iii) the Agreement.

2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms: Trade Date:    March 27, 2018 Effective Date:    April 2, 2018
(the “Scheduled Effective Date”), or such later date on which the conditions set
forth in Section 3 of this Confirmation shall have been satisfied. Buyer:   
Dealer Seller:    Counterparty Maturity Date:    December 31, 2018 (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day).
Shares:    The shares of common stock, no par value per Share, of Counterparty
(Ticker: “D”) Number of Shares:    Initially, (x) if no Initial Hedging
Disruption (as defined below) occurs, 10,000,000 Shares (the “Full Number of
Shares”) or (y) if an Initial Hedging Disruption occurs, the Reduced Number of
Shares (as defined below), in each case, as reduced on each Relevant Settlement
Date (as defined under “Settlement Terms” below) by the number of Settlement
Shares to which the related Valuation Date relates. Settlement Currency:    USD
Exchange:    The New York Stock Exchange Related Exchange:    All Exchanges
Prepayment:    Not Applicable Variable Obligation:    Not Applicable Forward
Price:    On the Effective Date, USD67.3258, and on any day thereafter, the
product of the Forward Price on the immediately preceding calendar day and    1
+ the Daily Rate * (1/365);

 

2



--------------------------------------------------------------------------------

   provided that the Forward Price on each Forward Price Reduction Date shall be
the Forward Price otherwise in effect on such date minus the Forward Price
Reduction Amount for such Forward Price Reduction Date. Daily Rate:   
For any day, the USD-Federal Funds Rate minus the Spread. Spread:    0.75%.
USD-Federal Funds Rate:    For any day, the rate set forth for the Currency
Business Day immediately preceding such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FEDL01 Index <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate appears shall be used for such day. Forward Price Reduction Dates:
   As set forth on Annex B. Forward Price Reduction Amount:    For each Forward
Price Reduction Date, the Forward Price Reduction Amount set forth opposite such
date on Annex B. Valuation:    Valuation Date:    For any Settlement (as defined
below), if Physical Settlement is applicable, as designated in the relevant
Settlement Notice (as defined below); or if Cash Settlement or Net Share
Settlement is applicable, the last Unwind Date for such Settlement. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date. Unwind Dates:
   For any Cash Settlement or Net Share Settlement, each day on which Dealer (or
its agent or affiliate) purchases Shares in the market in connection with such
Settlement, starting on the First Unwind Date for such Settlement. First Unwind
Date:    For any Cash Settlement or Net Share Settlement, as designated in the
relevant Settlement Notice. Unwind Period:    For any Cash Settlement or Net
Share Settlement, the period starting on the First Unwind Date for such
Settlement and ending on the Valuation Date for such Settlement. Settlement
Terms:    Settlement:    Any Physical Settlement, Cash Settlement or Net Share
Settlement of all or any portion of the Transaction, in each case at the
election of Counterparty as set forth in the Settlement Notice. Settlement
Notice:    Subject to “Early Valuation” below, Counterparty may elect to effect
a Settlement of all or any portion of the Transaction by designating one or more
Scheduled Trading Days following the Effective Date and on or prior to the
Maturity Date to be Valuation Dates (or, with respect to Cash Settlements or Net
Share Settlements, First Unwind Dates, each of which First Unwind Dates shall
occur no later than the 90th Scheduled Trading Day immediately preceding the
Maturity Date) in a

 

3



--------------------------------------------------------------------------------

   written notice to Dealer (a “Settlement Notice”) delivered no later than the
applicable Settlement Method Election Date, which notice shall also specify (i)
the number of Shares (the “Settlement Shares”) for such Settlement (not to
exceed the number of Undesignated Shares as of the date of such Settlement
Notice) and (ii) the Settlement Method applicable to such Settlement; provided
that (A) Counterparty may not designate a First Unwind Date for a Cash
Settlement or a Net Share Settlement if, as of the date of such Settlement
Notice, any Shares have been designated as Settlement Shares for a Cash
Settlement or a Net Share Settlement for which the related Relevant Settlement
Date has not occurred; and (B) if the number of Undesignated Shares as of the
Maturity Date is not zero, then the Maturity Date shall be a Valuation Date for
a Physical Settlement and the number of Settlement Shares for such Settlement
shall be the number of Undesignated Shares as of the Maturity Date (provided
that if the Maturity Date occurs during the period from, and including, the time
any Settlement Notice is given for a Cash Settlement or Net Share Settlement to,
and including, the related Relevant Settlement Date, then the provisions set
forth in the third paragraph of the heading “Early Valuation” shall apply as if
the Maturity Date were the Early Valuation Date). Undesignated Shares:    As of
any date, the Number of Shares minus the number of Shares designated as
Settlement Shares for Settlements for which the related Relevant Settlement Date
has not occurred. Settlement Method Election:    Applicable; provided that:   
(i) Net Share Settlement shall be deemed to be included as an additional
settlement method under Section 7.1 of the Equity Definitions;    (ii)
Counterparty may elect Cash Settlement or Net Share Settlement only if
Counterparty represents and warrants to Dealer in the Settlement Notice
containing such election that, as of the date of such Settlement Notice, (A)
Counterparty is not aware of any material nonpublic information concerning
itself or the Shares, (B) Counterparty is electing the settlement method and
designating the First Unwind Date specified in such Settlement Notice in good
faith and not as part of a plan or scheme to evade compliance with Rule 10b-5
under the Exchange Act (“Rule 10b-5”) or any other provision of the federal
securities laws, (C) Counterparty is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”)), (D) Counterparty would be able to purchase a
number of Shares equal to the greater of (x) the number of Settlement Shares
designated in such Settlement Notice and (y) a number of Shares with a value as
of the date of such Settlement Notice equal to the product of (I) such number of
Settlement Shares and (II) the applicable Relevant Forward Price for such Cash
Settlement or Net Share Settlement in compliance with the laws of Counterparty’s
jurisdiction of organization, (E) it is not electing Cash Settlement or Net
Share Settlement to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) and (F) such election, and settlement in
accordance therewith, does not and will not violate or conflict with any law,

 

4



--------------------------------------------------------------------------------

   regulation or supervisory guidance applicable to Counterparty, or any order
or judgment of any court or other agency of government applicable to it or any
of its assets (including, without limitation, from any applicable utilities
commission), and any governmental consents (including, without limitation, from
any applicable utilities commission) that are required to have been obtained by
Counterparty with respect to such election or settlement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with; and    (iii) Notwithstanding any election to the contrary in any
Settlement Notice, Physical Settlement shall be applicable:   

(A)  to all of the Settlement Shares designated in such Settlement Notice if, at
any time from, and including, the date such Settlement Notice is received by
Dealer to, and including the related First Unwind Date, (I) the trading price
per Share on the Exchange (as determined by Dealer) is below USD33.6629 (the
“Threshold Price”) or (II) Dealer determines, in its good faith and commercially
reasonable judgment, that it would be unable to purchase a number of Shares in
the market sufficient to unwind its hedge position in respect of the portion of
the Transaction represented by such Settlement Shares and satisfy its delivery
obligation hereunder, if any, by the Maturity Date (x) in a manner that (A)
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be subject to the safe harbor provided by Rule 10b-18(b) under the Exchange Act
and (B) based on the advice of counsel, would not raise material risks under
applicable securities laws or (y) due to the lack of sufficient liquidity in the
Shares (each, a “Trading Condition”); or

  

(B)  to all or a portion of the Settlement Shares designated in such Settlement
Notice if, on any day during the relevant Unwind Period, (I) the trading price
per Share on the Exchange (as determined by Dealer) is below the Threshold Price
or (II) Dealer determines, in its good faith and commercially reasonable
judgment, that a Trading Condition has occurred, in which case the provisions
set forth below in the third paragraph opposite “Early Valuation Date” shall
apply as if such day were the Early Valuation Date and (x) for purposes of
clause (i) of such paragraph, such day shall be the last Unwind Date of such
Unwind Period and the “Unwound Shares” shall be calculated to, and including,
such day and (y) for purposes of clause (ii) of such paragraph, the “Remaining
Shares” shall be equal to the number of Settlement Shares designated in such
Settlement Notice minus the Unwound Shares determined in accordance with clause
(x) of this sentence.

Electing Party:    Counterparty Settlement Method Election Date:    With respect
to any Settlement, the 5th Scheduled Trading Day immediately preceding (x) the
Valuation Date, in the case of Physical Settlement, or (y) the First Unwind
Date, in the case of Cash Settlement or Net Share Settlement.

 

5



--------------------------------------------------------------------------------

Default Settlement Method:    Physical Settlement Physical Settlement:   
Notwithstanding Section 9.2(a) of the Equity Definitions, on the Physical
Settlement Date, Dealer shall pay to Counterparty an amount equal to the Forward
Price on the relevant Valuation Date multiplied by the number of Settlement
Shares for such Settlement, and Counterparty shall deliver to Dealer such
Settlement Shares. Physical Settlement Date:    The Valuation Date. Net Share
Settlement:    On the Net Share Settlement Date, if the Net Share Settlement
Amount is greater than zero, Counterparty shall deliver a number of Shares equal
to the Net Share Settlement Amount (rounded down to the nearest integer) to
Dealer, and if the Net Share Settlement Amount is less than zero, Dealer shall
deliver a number of Shares equal to the absolute value of the Net Share
Settlement Amount (rounded down to the nearest integer) to Counterparty, in
either case, in accordance with Section 9.4 of the Equity Definitions, with the
Net Share Settlement Date deemed to be a “Settlement Date” for purposes of such
Section 9.4, and, in either case, plus cash in lieu of any fractional Shares
included in the Net Share Settlement Amount but not delivered due to rounding
required hereby, valued at the Settlement Price. Net Share Settlement Date:   
The date that follows the Valuation Date by one Settlement Cycle. Net Share
Settlement Amount:    For any Net Share Settlement, an amount equal to the
Forward Cash Settlement Amount divided by the Settlement Price. Forward Cash
Settlement Amount:    Notwithstanding Section 8.5(c) of the Equity Definitions,
the Forward Cash Settlement Amount for any Cash Settlement or Net Share
Settlement shall be equal to (i) the number of Settlement Shares for such
Settlement multiplied by (ii) an amount equal to (A) the Settlement Price minus
(B) the Relevant Forward Price. Relevant Forward Price:    For any Cash
Settlement or Net Share Settlement, the weighted average of the Forward Prices
on each Unwind Date relating to such Settlement (weighted based on the number of
Shares purchased by Dealer or its agent or affiliate on each such Unwind Date in
connection with such Settlement, as determined by the Calculation Agent).
Settlement Price:    For any Cash Settlement or Net Share Settlement, the
weighted average price of the purchases of Shares made by Dealer (or its agent
or affiliate) during the Unwind Period relating to such Settlement (weighted
based on the number of Shares purchased by Dealer or its agent or affiliate on
each Unwind Date in connection with such Settlement, as determined by the
Calculation Agent), plus USD0.02. Unwind Activities:    The times and prices at
which Dealer (or its agent or affiliate) purchases any Shares during any Unwind
Period shall be at Dealer’s sole discretion. Without limiting the generality of
the foregoing, in the event that Dealer concludes, in its good faith and
reasonable judgment and based on the advice of counsel, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by

 

6



--------------------------------------------------------------------------------

   Dealer) (a “Regulatory Disruption”), for it to refrain from purchasing Shares
on any Scheduled Trading Day that would have been an Unwind Date but for the
occurrence of a Regulatory Disruption, Dealer may (but shall not be required to)
notify Counterparty in writing that a Regulatory Disruption has occurred on such
Scheduled Trading Day without specifying (and Dealer shall not otherwise
communicate to Counterparty) the nature of such Regulatory Disruption, and, for
the avoidance of doubt, such Scheduled Trading Day shall not be an Unwind Date
and such Regulatory Disruption shall be deemed to be a Market Disruption Event.
Relevant Settlement Date:    For any Settlement, the Physical Settlement Date,
Cash Settlement Payment Date or Net Share Settlement Date, as the case may be.
Other Applicable Provisions:    To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.2 (last sentence only), 9.8, 9.9,
9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Counterparty is the issuer of the Shares.
Share Adjustments:    Potential Adjustment Events:    Notwithstanding Section
11.2(e)(iii) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event. None of the following shall be a
Potential Adjustment Event: the issuance of stock options, warrants, restricted
stock or restricted stock units in the ordinary course, in each case, pursuant
to Counterparty’s employee or director benefit plans; and the issuance of stock
under Counterparty’s direct stock purchase and dividend reinvestment plans. For
the avoidance of doubt, Counterparty’s proposed issuance of stock in connection
with the proposed merger as set forth in the Agreement and Plan of Merger, dated
as of January 2, 2018 by and among Counterparty and the parties thereto, as may
be amended from time to time shall not constitute a Potential Adjustment Event.
Extraordinary Dividend:    Any dividend or distribution on the Shares with an
ex-dividend date occurring on any day following the Trade Date (other than (i)
any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or (ii) a regular, quarterly
cash dividend in an amount equal to or less than the Regular Dividend Amount for
such calendar quarter that has an ex-dividend date no earlier than the Forward
Price Reduction Date occurring in the relevant quarter).
Regular Dividend Amount:    For each calendar quarter, as set forth on Annex B.
Method of Adjustment:    Calculation Agent Adjustment

 

7



--------------------------------------------------------------------------------

Extraordinary Events:    Extraordinary Events:    The consequences that would
otherwise apply under Article 12 of the Equity Definitions to any applicable
Extraordinary Event (excluding any Failure to Deliver, Increased Cost of Stock
Borrow or any Extraordinary Event that also constitutes a Bankruptcy Termination
Event, but including, for the avoidance of doubt, any other applicable
Additional Disruption Event) shall not apply. Tender Offer:   
Applicable; provided that Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “15%”. Delisting:   
In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
Additional Disruption Events:    Change in Law:    Applicable; provided that (A)
any determination as to whether (i) the adoption of or any change in any
applicable law or regulation (including, without limitation, any tax law) or
(ii) the promulgation of or any change in or public announcement of the formal
or informal interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date; and (B) Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the words “the interpretation” with the words “or public announcement
of any formal or informal interpretation” in the third line thereof. Failure to
Deliver:    Applicable if Dealer is required to deliver Shares hereunder;
otherwise, Not Applicable. Hedging Disruption:    Not Applicable Increased Cost
of Hedging:    Not Applicable Increased Cost of Stock Borrow:    Applicable;
provided that Section 12.9(b)(v) of the Equity Definitions shall be amended by
(i) deleting clause (C) of the second sentence thereof and (ii) deleting the
third, fourth and fifth sentences thereof. For the avoidance of doubt, upon the
announcement of any event that, if consummated, would result in a Merger Event
or Tender Offer, the term “rate to borrow Shares” as used in Section
12.9(a)(viii) of the Equity Definitions shall include any cost borne or amount
payable by the Hedging Party in respect of maintaining or reestablishing its
hedge

 

8



--------------------------------------------------------------------------------

   position, including, but not limited to, any assessment or other amount
payable by the Hedging Party to a lender of Shares in respect of any merger or
tender offer premium, as applicable. Initial Stock Loan Rate:    25 basis points
per annum Loss of Stock Borrow:    Applicable; provided that Section 12.9(b)(iv)
of the Equity Definitions shall be amended by (i) deleting clause (A) of the
first sentence thereof in its entirety and (ii) deleting the words “neither the
Non-Hedging Party nor the Lending Party lends Shares in the amount of the
Hedging Shares or” in the second sentence thereof. Maximum Stock Loan Rate:   
200 basis points per annum Hedging Party:    For all applicable Additional
Disruption Events, Dealer. Determining Party:    For all applicable
Extraordinary Events, Dealer. Early Valuation:    Early Valuation:   
Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, at any time (x) following the occurrence of a Hedging Event,
the declaration by Counterparty of an Extraordinary Dividend, or an ISDA Event
or (y) if an Excess Section 13 Ownership Position, an Excess FPA Ownership
Position, an NYSE Ownership Position or an Excess Regulatory Ownership Position
exists, Dealer (or, in the case of an ISDA Event that is an Event of Default or
Termination Event, the party entitled to designate an Early Termination Date in
respect of such event pursuant to Section 6 of the Agreement) shall have the
right to designate any Scheduled Trading Day to be the “Early Valuation Date”,
in which case the provisions set forth in this “Early Valuation” section shall
apply, in the case of an Event of Default or Termination Event, in lieu of
Section 6 of the Agreement. For the avoidance of doubt, other than as set forth
in the third immediately following paragraph, any amount calculated pursuant to
this “Early Valuation” section as a result of an Extraordinary Dividend shall
not be adjusted by the value associated with such Extraordinary Dividend.    If
the Early Valuation Date occurs on a date that is not during an Unwind Period,
then the Early Valuation Date shall be a Valuation Date for a Physical
Settlement, and the number of Settlement Shares for such Settlement shall be the
Number of Shares on the Early Valuation Date; provided that Dealer may designate
more than one Early Valuation Date, each such Early Valuation Date relating to a
number of Settlement Shares designated by Dealer.    If the Early Valuation Date
occurs during an Unwind Period, then (i) (A) the last Unwind Date of such Unwind
Period shall be deemed to be the Early Valuation Date, (B) a Settlement shall
occur in respect of such Unwind Period, and the Settlement Method elected by
Counterparty in respect of such Settlement shall apply, and (C) the number of
Settlement Shares for such Settlement shall be the number of Unwound Shares for
such Unwind Period on the Early Valuation Date, and (ii) (A) the Early Valuation
Date shall be a Valuation Date for an

 

9



--------------------------------------------------------------------------------

   additional Physical Settlement and (B) the number of Settlement Shares for
such additional Settlement shall be the number of Remaining Shares on the Early
Valuation Date; provided that Dealer may designate more than one Early Valuation
Date, each such Early Valuation Date relating to a portion of the Remaining
Shares designated by Dealer.    In addition, in the event of the declaration by
Counterparty of a Retroactively Declared Extraordinary Dividend, Dealer shall
make such adjustment to the relevant number of Settlement Shares, Net Share
Settlement Amount or Forward Cash Settlement Amount, as the case may be, to take
into account the economic effect of such Retroactively Declared Extraordinary
Dividend. “Retroactively Declared Extraordinary Dividend” means any
Extraordinary Dividend for which the relevant ex-dividend date occurs
concurrently with, or prior to, the declaration by Counterparty of such
Extraordinary Dividend.    Notwithstanding the foregoing, in the case of a
Nationalization or Merger Event, if at the time of the related Relevant
Settlement Date the Shares have changed into cash or any other property or the
right to receive cash or any other property, the Calculation Agent shall adjust
the nature of the Shares as it determines appropriate to account for such change
such that the nature of the Shares is consistent with what
shareholders receive in such event. ISDA Event:    (i) Any Event of Default or
Termination Event, other than an Event of Default or Termination Event that also
constitutes a Bankruptcy Termination Event, that gives rise to the right of
either party to designate an Early Termination Date pursuant to Section 6 of the
Agreement or (ii) the announcement of any event or transaction that, if
consummated, would result in a Merger Event, Tender Offer, Nationalization,
Delisting or Change in Law, in each case, as reasonably determined by the
Calculation Agent. Hedging Event:    (i) A Loss of Stock Borrow, (ii) an
Increased Cost of Stock Borrow in connection with which Counterparty does not
elect, and so notify the Hedging Party of its election within the required time
period, to either amend the Transaction pursuant to Section 12.9(b)(v)(A) of the
Equity Definitions, or pay an amount determined by the Calculation Agent that
corresponds to the relevant Price Adjustment pursuant to Section 12.9(b)(v)(B)
of the Equity Definitions, or (iii) the occurrence of a Market Disruption Event
during an Unwind Period and the continuance of such Market Disruption Event for
at least eight Scheduled Trading Days. Remaining Shares:    On any day, the
Number of Shares as of such day (or, if such day occurs during an Unwind Period,
the Number of Shares as of such day minus the Unwound Shares for such Unwind
Period on such day). Unwound Shares:    For any Unwind Period on any day, the
aggregate number of Shares with respect to which Dealer has unwound its hedge
position in respect of the Transaction in connection with the related Settlement
as of such day. Acknowledgements:    Non-Reliance:    Applicable

 

10



--------------------------------------------------------------------------------

Agreements and Acknowledgements Regarding Hedging Activities:    Applicable
Additional Acknowledgements:    Applicable Transfer:    Notwithstanding anything
to the contrary in the Agreement, Dealer may assign, transfer and set over all
rights, title and interest, powers, privileges and remedies of Dealer under the
Transaction, in whole or in part, to an affiliate of Dealer whose obligation is
guaranteed by an affiliated guarantor that customarily guarantees obligations of
Dealer pursuant to a customary guarantee by such guarantor used in similar
transactions without the consent of Counterparty; provided that (1)(a) such
assignee or transferee is organized under the laws of the United States or any
State thereof; (b) Counterparty will not be required to pay to such assignee or
transferee an amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
of the Agreement greater than the amount in respect of which Counterparty would
have been required to pay Dealer in the absence of such assignment or transfer;
(c) Counterparty will not receive a payment from which an amount has been
withheld or deducted on account of a Tax under Section 2(d)(i) of the Agreement
in excess of that which Dealer would have been required to so withhold or deduct
in the absence of such assignment or transfer; (d) no Event of Default,
Potential Event of Default or Termination Event will occur as a result of such
assignment or transfer, and (e) the senior unsecured debt rating (the “Credit
Rating”) of such affiliate (or any guarantor of its obligations under the
Transaction) is equal to or greater than the Credit Rating of Dealer as
specified by Standard and Poor’s Rating Services or Moody’s Investor Service,
Inc., at the time of such assignment or transfer. In connection with any
assignment or transfer pursuant to the immediately preceding sentence, the
assignee or transferee shall deliver to Counterparty a properly executed IRS
Form W-9 or Form W-8 (together with all necessary attachments) establishing an
exemption from backup withholding under the Internal Revenue Code of 1986, as
amended (the “Code”). For the avoidance of doubt, any such guarantee shall not
be a Credit Support Document hereunder, and any such guarantor shall not be a
Credit Support Provider hereunder. Calculation Agent:    Dealer; provided that
following the occurrence and during the continuation of an Event of Default
pursuant to Section 5(a)(vii) of the Agreement with respect to which Dealer is
the Defaulting Party, Counterparty shall have the right to designate an
independent, nationally recognized equity derivatives dealer to replace Dealer
as Calculation Agent, and the parties shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent.
Counterparty Payment Instructions:    To be provided by Counterparty Dealer
Payment Instructions:   

Bank of New York

021000018

SWIFT: IRVTUS3N

Credit Suisse Capital LLC

a/c # 8901148822

BIC CSFBUS3L

 

11



--------------------------------------------------------------------------------

Counterparty’s Contact Details for Purpose of Giving Notice:    To be provided
by Counterparty Dealer’s Contact Details for Purpose of Giving Notice:    Credit
Suisse Securities (USA) LLC    Eleven Madison Avenue    New York, NY 10010   
For payments and deliveries:    Telephone No.: (212) 325-8678 / (212) 325-3213
   Facsimile No.: (212) 325-8175    For all other communications:    Telephone
No.: (212) 538-6040    Facsimile No.: (917) 326-8603    Email:
list.elo-equ-der@credit-suisse.com

3.    Effectiveness.

The effectiveness of this Confirmation and the Transaction shall be subject to
the following conditions:

(a)    the representations and warranties of Counterparty contained in the
Underwriting Agreement dated the date hereof among Counterparty and Credit
Suisse Securities (USA) LLC and Goldman Sachs & Co. LLC, as representatives of
the Underwriters party thereto (the “Underwriting Agreement”), and any
certificate delivered pursuant thereto by Counterparty shall be true and correct
on the Effective Date as if made as of the Effective Date;

(b)    Counterparty shall have performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date;

(c)    all of the conditions set forth in Section 5 of the Underwriting
Agreement shall have been satisfied;

(d)    the Initial Closing Date (as defined in the Underwriting Agreement) shall
have occurred as provided in the Underwriting Agreement;

(e)    all of the representations and warranties of Counterparty hereunder and
under the Agreement shall be true and correct on the Effective Date as if made
as of the Effective Date;

(f)    Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date, including without limitation its obligations under Section 6 hereof; and

(g)    Counterparty shall have delivered to Dealer an opinion of counsel in form
and substance reasonably satisfactory to Dealer, with respect to the matters set
forth in Section 3(a) of the Agreement and that the maximum number of Shares
initially issuable hereunder have been duly authorized and, upon issuance
pursuant to the terms of the Transaction, will be validly issued, fully paid and
nonassessable.

Notwithstanding the foregoing or any other provision of this Confirmation, if
(x) on or prior to 9:00 a.m., New York City time, on the date the Initial
Closing Date (as defined in the Underwriting Agreement) is scheduled to occur,
Dealer, in its commercially reasonable judgment, is unable to borrow and deliver
for sale the Full Number of Shares or (y) in Dealer’s commercially reasonable
judgment, it would incur a stock loan cost of more than 50 basis points per
annum with respect to all or any portion of the Full Number of Shares (in each
case, an “Initial Hedging Disruption”), the effectiveness of this Confirmation
and the Transaction shall be limited to the number of Shares Dealer may borrow
at a cost of not more than 50 basis points per annum (such number of Shares, the
“Reduced Number of Shares”), which, for the avoidance of doubt, may be zero.

 

12



--------------------------------------------------------------------------------

4.    Additional Mutual Representations and Warranties. In addition to the
representations and warranties in the Agreement, each party represents and
warrants to the other party that it is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and an “accredited
investor” as defined in Section 2(a)(15)(ii) of the Securities Act of 1933 (as
amended) (the “Securities Act”), and is entering into the Transaction hereunder
as principal and not for the benefit of any third party.

5.    Additional Representations and Warranties of Counterparty. In addition to
the representations and warranties in the Agreement and those contained
elsewhere herein, Counterparty represents and warrants to Dealer, and agrees
with Dealer, that:

(a)    without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction, including without
limitation ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, FASB Statements 128, 133, as amended, 149 or 150, EITF 00-19, 01-6,
03-6 or 07-5, ASC Topic 480, Distinguishing Liabilities from Equity, ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity (or any successor
issue statements) or under the Financial Accounting Standards Board’s
Liabilities & Equity Project;

(b)    it will not take any action or refrain from taking any action that would
limit or in any way adversely affect Dealer’s rights under the Agreement or this
Confirmation; provided that the parties acknowledge and agree that in no event
will Counterparty exercising its rights under this Agreement or this
Confirmation be deemed to adversely affect Dealer’s rights under the Agreement
or this Confirmation;

(c)    it shall not take any action to reduce or decrease the number of
authorized and unissued Shares below the sum of (i) the Number of Shares plus
(ii) the total number of Shares issuable upon settlement (whether by net share
settlement or otherwise) of any other transaction or agreement to which it is a
party;

(d)    it will not repurchase any Shares if, immediately following such
repurchase, the Number of Shares would be equal to or greater than 4.5% of the
number of then-outstanding Shares and it will notify Dealer immediately upon the
announcement or consummation of any repurchase of Shares in an amount that,
taken together with the amount of all repurchases since the date of the last
such notice (or, if no such notice has been given, since the Trade Date),
exceeds 0.5% of the number of then-outstanding Shares;

(e)    it is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);

(f)    neither it nor any of its officers, directors, managers or similar
persons is aware of any material non-public information regarding itself or the
Shares; it is entering into this Confirmation and will provide any Settlement
Notice in good faith and not as part of a plan or scheme to evade compliance
with Rule 10b-5 or any other provision of the federal securities laws; it has
not entered into or altered any hedging transaction relating to the Shares
corresponding to or offsetting the Transaction; and it has consulted with its
own advisors as to the legal aspects of its adoption and implementation of this
Confirmation under Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”);

(g)    it is in compliance with its reporting obligations under the Exchange Act
and its most recent Annual Report on Form 10-K, together with all reports
subsequently filed by it pursuant to the Exchange Act, taken together and as
amended and supplemented to the date of this representation, do not, as of their
respective filing dates, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

 

13



--------------------------------------------------------------------------------

(h)    no state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares;

(i)    as of the Trade Date and as of the date of any payment or delivery by
Counterparty or Dealer hereunder, it is not and will not be “insolvent” (as such
term is defined under Section 101(32) of the Bankruptcy Code);

(j)    it is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;

(k)    it: (i) is an “institutional account” as defined in FINRA Rule 4512(c);
and (ii) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
any recommendations of Dealer or its associated persons; and

(l)    IT UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

6.    Additional Covenants of Counterparty.

(a)    Counterparty acknowledges and agrees that any Shares delivered by
Counterparty to Dealer on any Physical Settlement Date or Net Share Settlement
Date will be (i) newly issued, (ii) approved for listing or quotation on the
Exchange, subject to official notice of issuance, and (iii) registered under the
Exchange Act, and, when delivered by Dealer (or an affiliate of Dealer) to
securities lenders from whom Dealer (or an affiliate of Dealer) borrowed Shares
in connection with hedging its exposure to the Transaction, will be freely
saleable without further registration or other restrictions under the Securities
Act in the hands of those securities lenders, irrespective of whether any such
stock loan is effected by Dealer or an affiliate of Dealer Accordingly,
Counterparty agrees that any Shares so delivered will not bear a restrictive
legend and will be deposited in, and the delivery thereof shall be effected
through the facilities of, the Clearance System. In addition, Counterparty
represents and agrees that any such Shares shall be, upon such delivery, duly
and validly authorized, issued and outstanding, fully paid and nonassessable,
free of any lien, charge, claim or other encumbrance.

(b)    Counterparty agrees that Counterparty shall not enter into or alter any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction. Without limiting the generality of the provisions set forth
opposite the caption “Unwind Activities” in Section 2 of this Confirmation,
Counterparty acknowledges that it has no right to, and agrees that it will not
seek to, control or influence Dealer’s decision to make any “purchases or sales”
(within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under or in connection with
the Transaction, including, without limitation, Dealer’s decision to enter into
any hedging transactions.

(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

(d)    Counterparty shall promptly provide notice thereof to Dealer (i) upon the
occurrence of any event that would, with the giving of notice, the passage of
time or the satisfaction of any condition, constitute an Event of Default, a
Potential Event of Default or a Termination Event in respect of which
Counterparty is a Defaulting Party or an Affected Party, as the case may be, and
(ii) upon announcement of any event that, if consummated, would constitute an
Extraordinary Event or Potential Adjustment Event.

 

14



--------------------------------------------------------------------------------

(e)    Neither Counterparty nor any of its “affiliated purchasers” (as defined
by Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall take any action
that would cause any purchases of Shares by Dealer or any of its Affiliates in
connection with any Cash Settlement or Net Share Settlement not to meet the
requirements of the safe harbor provided by Rule 10b-18 if such purchases were
made by Counterparty. Without limiting the generality of the foregoing, during
any Unwind Period, except with the prior written consent of Dealer, Counterparty
will not, and will cause its affiliated purchasers (as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or announce or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for the Shares. However, the foregoing
shall not (a) limit Counterparty’s ability, pursuant to any issuer “plan” (as
defined in Rule 10b-18), to re-acquire Shares from employees in connection with
such plan or program, (b) limit Counterparty’s ability to withhold Shares to
cover tax liabilities associated with such a plan, (c) prohibit any purchases
effected by or for an issuer “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18), (d) otherwise restrict Counterparty’s or any
of its affiliates’ ability to repurchase Shares under privately negotiated,
off-exchange transactions with any of its employees, officers, directors,
affiliates or any third party that are not expected to result in market
transactions or (e) limit Counterparty’s ability to grant stock and options to
“affiliated purchasers” (as defined in Rule 10b-18) or the ability of such
affiliated purchasers to acquire such stock or options in connection with any
issuer “plan” (as defined in Rule 10b-18) for directors, officers and employees
or any agreements with respect to any such plan for directors, officers or
employees of any entities that are acquisition targets of Counterparty, and in
connection with any such purchase under (a) through (e) above, Counterparty will
be deemed to represent to Dealer that such purchase does not constitute a “Rule
10b-18 purchase” (as defined in Rule 10b-18).

(f)    Counterparty will not be subject to any “restricted period” (as such term
is defined in Regulation M promulgated under the Exchange Act (“Regulation M”))
in respect of Shares or any security with respect to which the Shares are a
“reference security” (as such term is defined in Regulation M) during any Unwind
Period.

(g)    During any Unwind Period, Counterparty shall: (i) prior to the opening of
trading in the Shares on any day on which Counterparty makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction, to the extent permitted by applicable law,
notify Dealer of such public announcement; (ii) promptly notify Dealer following
any such announcement that such announcement has been made; (iii) promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) provide Dealer with written notice specifying (A) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the announcement date for the Merger
Transaction that were not effected through Dealer or its affiliates and (B) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act for the three full calendar months preceding such announcement
date. Such written notice shall be deemed to be a certification by Counterparty
to Dealer that such information is true and correct. In addition, Counterparty
shall promptly notify Dealer of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Counterparty
acknowledges that any such notice may result in a Regulatory Disruption, a
Trading Condition or an Early Valuation or may affect the length of any ongoing
Unwind Period; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6(c) above. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act.

7.    Termination on Bankruptcy. The parties hereto agree that, notwithstanding
anything to the contrary in the Agreement or the Equity Definitions, the
Transaction constitutes a contract to issue a security of Counterparty as
contemplated by Section 365(c)(2) of the Bankruptcy Code and that the
Transaction and the obligations and rights of Counterparty and Dealer (except
for any liability as a result of breach of any of the representations or
warranties provided by Counterparty in Section 4 or Section 5 above) shall
immediately terminate, without the necessity of any notice, payment (whether
directly, by netting or otherwise) or other action by Counterparty or Dealer,
if, on or prior to the final Physical Settlement Date, Cash Settlement Payment
Date or Net Share Settlement Date, an Insolvency Filing occurs or any other
proceeding commences with respect to Counterparty under the Bankruptcy Code (a
“Bankruptcy Termination Event”).

 

15



--------------------------------------------------------------------------------

8.    Additional Provisions.

(a)    Dealer acknowledges and agrees that Counterparty’s obligations under the
Transaction are not secured by any collateral and that this Confirmation is not
intended to convey to Dealer rights with respect to the transactions
contemplated hereby that are senior to the claims of common stockholders in any
U.S. bankruptcy proceedings of Counterparty; provided that nothing herein shall
limit or shall be deemed to limit Dealer’s right to pursue remedies in the event
of a breach by Counterparty of its obligations and agreements with respect to
this Confirmation or the Agreement; provided further that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transaction
other than the Transaction.

(b)    The parties hereto intend for:

(i)    the Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555 and 561 of the Bankruptcy Code;

(ii)    the rights given to Dealer pursuant to “Early Valuation” in Section 2
above to constitute “contractual rights” to cause the liquidation of a
“securities contract” and to set off mutual debts and claims in connection with
a “securities contract”, as such terms are used in Sections 555 and 362(b)(6) of
the Bankruptcy Code;

(iii)    any cash, securities or other property provided as performance
assurance, credit support or collateral with respect to the Transaction to
constitute “margin payments” and “transfers” under a “securities contract” as
defined in the Bankruptcy Code;

(iv)    all payments for, under or in connection with the Transaction, all
payments for Shares and the transfer of Shares to constitute “settlement
payments” and “transfers” under a “securities contract” as defined in the
Bankruptcy Code; and

(v)    any or all obligations that either party has with respect to this
Confirmation or the Agreement to constitute property held by or due from such
party to margin, guaranty or settle obligations of the other party with respect
to the transactions under the Agreement (including the Transaction) or any other
agreement between such parties.

(c)    Notwithstanding any other provision of the Agreement or this
Confirmation, in no event will Counterparty be required to deliver in the
aggregate in respect of all Physical Settlement Dates, Net Share Settlement
Dates or other dates on which Shares are delivered in respect of any amount owed
under this Agreement a number of Shares greater than 20,000,000 Shares (as
adjusted for stock splits and similar events) (the “Capped Number”).
Counterparty represents and warrants to Dealer (which representation and
warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Capped Number (such Shares, the “Available
Shares”). In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this Section 8(c) (the resulting
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver Shares, from time to time until the full number of Deficit Shares have
been delivered pursuant to this paragraph, when, and to the extent that,
(A) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date which
prior to the relevant date become no longer so reserved and (C) Counterparty
additionally authorizes any unissued Shares that are not reserved for other
transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”). Counterparty shall promptly notify
Dealer of the occurrence of any of the Share Issuance Events (including the
number of Shares subject to clause (A), (B) or (C) and the corresponding number
of Shares to be delivered) and, as promptly as reasonably practicable, deliver
such Shares thereafter. Counterparty shall not, until Counterparty’s obligations
under the Transaction have been satisfied in full,

 

16



--------------------------------------------------------------------------------

use any Shares that become available for potential delivery to Dealer as a
result of any Share Issuance Event for the settlement or satisfaction of any
transaction or obligation other than the Transaction or reserve any such Shares
for future issuance for any purpose other than to satisfy Counterparty’s
obligations to Dealer under the Transaction.

(d)    The parties intend for this Confirmation to constitute a “Contract” as
described in the letter dated October 6, 2003 submitted on behalf of Dealer to
Paula Dubberly of the staff of the Securities and Exchange Commission (the
“Staff”) to which the Staff responded in an interpretive letter dated October 9,
2003.

(e)    The parties intend for this Transaction (taking into account purchases of
Shares in connection with any Cash Settlement or Net Share Settlement) to comply
with the requirements of Rule 10b5-1(c)(1)(i)(A) under the Exchange Act and for
this Confirmation to constitute a binding contract or instruction satisfying the
requirements of 10b5-1(c) and to be interpreted to comply with the requirements
of Rule 10b5-1(c).

(f)    As a broker-dealer registered with the U.S. Securities and Exchange
Commission (“SEC”), Credit Suisse Securities (USA) LLC in its capacity as Agent
will be responsible for (i) effecting the Transaction, (ii) issuing all required
confirmations and statements to Dealer and Counterparty, (iii) maintaining books
and records relating to the Transaction as required by Rules 17a-3 and 17a-4
under the Exchange Act and (iv) unless otherwise requested by Counterparty,
receiving, delivering, and safeguarding Counterparty’s funds and any securities
in connection with the Transaction, in compliance with Rule 15c3-3 under the
Exchange Act.

(g)    Credit Suisse Securities (USA) LLC is acting in connection with the
Transaction solely in its capacity as Agent for Dealer and Counterparty pursuant
to instructions from Dealer and Counterparty. Credit Suisse Securities (USA) LLC
shall have no responsibility or personal liability to Dealer or Counterparty
arising from any failure by Dealer or Counterparty to pay or perform any
obligations hereunder, or to monitor or enforce compliance by Dealer or
Counterparty with any obligation hereunder, including without limitation, any
obligations to maintain collateral. Each of Dealer and Counterparty agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of the Transaction. Credit Suisse
Securities (USA) LLC shall otherwise have no liability in respect of the
Transaction, except for its gross negligence or willful misconduct in performing
its duties as Agent.

(h)    Dealer is an “OTC derivatives dealer” as such term is defined in the
Exchange Act and is an affiliate of a broker-dealer that is registered with and
fully-regulated by the SEC, Credit Suisse Securities (USA) LLC. Dealer is not a
member of the SIPC (Securities Investor Protection Corporation).

(i)    Any and all notices, demands, or communications of any kind relating to
the Transaction between Dealer and Counterparty shall be transmitted exclusively
through the Agent at the following address:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

For payments and deliveries:

Telephone No.: (212) 325-8678 / (212) 325-3213

Facsimile No.: (212) 325-8175

For all other communications:

Telephone No.: (212) 538-6040

Facsimile No.: (917) 326-8603

Email: list.elo-equ-der@credit-suisse.com

(j)    The date and time of the Transaction will be furnished by the Agent to
Dealer and Counterparty upon written request.

 

17



--------------------------------------------------------------------------------

(k)    The Agent will furnish to Counterparty upon written request a statement
as to the source and amount of any remuneration received or to be received by
the Agent in connection with the Transaction.

(l)    Counterparty acknowledges that:

(i)    during the term of the Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;

(ii)    Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to the Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;

(iii)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the Settlement
Price;

(iv)    any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and the Settlement Price, each in a manner that may be adverse to
Counterparty; and

(v)    the Transaction is a derivatives transaction; Dealer may purchase or sell
Shares for its own account at an average price that may be greater than, or less
than, the price received by Counterparty under the terms of the Transaction.

9.    Indemnification. Counterparty agrees to indemnify and hold harmless
Dealer, its affiliates and its assignees and their respective directors,
officers, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, the execution or delivery of this Confirmation, the performance by
the parties hereto of their respective obligations under the Transaction, any
breach of any covenant or representation made by Counterparty in this
Confirmation or the Agreement or the consummation of the transactions
contemplated hereby. Counterparty will not be liable under the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a nonappealable judgment by a court of competent
jurisdiction to have resulted from Dealer’s willful misconduct, gross negligence
or bad faith in performing the services that are subject of the Transaction or
Dealer’s material breach of this Agreement or this Confirmation. In addition,
Counterparty will reimburse any Indemnified Party for all reasonable and
documented expenses (including reasonable and documented fees and expenses of
one counsel per relevant jurisdiction) as they are incurred in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. The provisions of this Section 9 shall survive the completion of
the Transaction contemplated by this Confirmation and any assignment and/or
delegation of the Transaction made pursuant to the Agreement or this
Confirmation shall inure to the benefit of any permitted assignee of Dealer.

10.    Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or be deemed to receive, or have the “right to acquire” (within the meaning of
NYSE Rule 312.04(g)), Shares to the extent that, upon such receipt of such
Shares, (i) the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Dealer, any of
its affiliates’ business units subject to aggregation with Dealer for purposes
of the “beneficial ownership” test under Section 13 of the Exchange Act and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer with respect to “beneficial ownership” of any Shares
(collectively, “Dealer Group”) would be equal to or greater than the lesser of
(x) 4.5% of the outstanding Shares (such condition, an “Excess Section 13
Ownership Position”) and (y) 31,970,610 Shares (such number of Shares, the
“Threshold Number of Shares” and such condition, an “Excess NYSE Ownership
Position”), (ii) Dealer’s

 

18



--------------------------------------------------------------------------------

ultimate parent entity would purchase, acquire or take (as such terms are used
in the Federal Power Act) at any time on the relevant date in excess of 7.5% of
the outstanding Shares (an “Excess FPA Ownership Position”) or (iii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Article 14 of the Virginia Stock Corporate Act or any
state or federal bank holding company or banking laws, or any federal, state or
local laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), would own, beneficially own, constructively own, control,
hold the power to vote or otherwise meet a relevant definition of ownership in
excess of a number of Shares equal to (x) the lesser of (A) the maximum number
of Shares that would be permitted under Applicable Laws and (B) the number of
Shares that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Laws and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination (such condition described in clause (iii), an “Excess
Regulatory Ownership Position”). If any delivery owed to Dealer hereunder is not
made, in whole or in part, as a result of this provision, (i) Counterparty’s
obligation to make such delivery shall not be extinguished and Counterparty
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Dealer gives notice to Counterparty that
such delivery would not result in (x) Dealer Group directly or indirectly so
beneficially owning in excess of the lesser of (A) 4.5% of the outstanding
Shares and (B) the Threshold Number of Shares or (y) the occurrence of an Excess
FPA Ownership Position or an Excess Regulatory Ownership Position and (ii) if
such delivery relates to a Physical Settlement, notwithstanding anything to the
contrary herein, Dealer shall not be obligated to satisfy the portion of its
payment obligation corresponding to any Shares required to be so delivered until
the date Counterparty makes such delivery.

11.    Non-Confidentiality. The parties hereby agree that (i) effective from the
date of commencement of discussions concerning the Transaction, Counterparty and
each of its employees, representatives, or other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind, including opinions or other
tax analyses, provided by Dealer and its affiliates to Counterparty relating to
such tax treatment and tax structure; provided that the foregoing does not
constitute an authorization to disclose the identity of Dealer or its
affiliates, agents or advisers, or, except to the extent relating to such tax
structure or tax treatment, any specific pricing terms or commercial or
financial information, and (ii) Dealer does not assert any claim of proprietary
ownership in respect of any description contained herein or therein relating to
the use of any entities, plans or arrangements to give rise to a particular
United States federal income tax treatment for Counterparty; provided, further,
that Counterparty may disclose any such information if required by applicable
law, regulatory body, or court order.

12.    Restricted Shares. If Counterparty is unable to comply with the covenant
of Counterparty contained in Section 6(a) above or Dealer otherwise determines
in its reasonable opinion that any Shares to be delivered to Dealer by
Counterparty may not be freely returned by Dealer to securities lenders as
described in the covenant of Counterparty contained in Section 6(a) above, then
delivery of any such Settlement Shares (the “Unregistered Settlement Shares”)
shall be effected pursuant to Annex A hereto, unless waived by Dealer.

13.    Governing Law. Notwithstanding anything to the contrary in the Agreement,
the Agreement, this Confirmation and all matters arising in connection with the
Agreement and this Confirmation shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).

14.    Set-Off.

(a)     The parties agree that upon the occurrence of the designation or deemed
designation of an Early Termination Date as a result of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or the
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
prompt notice to the other party of any set-off effected under this Section 14.

 

19



--------------------------------------------------------------------------------

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 14 shall be
effective to create a charge or other security interest. This Section 14 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

(b)    Notwithstanding anything to the contrary in the foregoing, Dealer agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from Dealer to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to Dealer rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

15.    Staggered Settlement. Notwithstanding anything to the contrary herein,
Dealer may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

16.    Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof (each, “Proceedings”), to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Confirmation or the Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or decline to accept the Proceedings on the grounds of
lacking such jurisdiction; (B) the Proceedings are commenced by a party for the
purpose of enforcing against the other party’s property, assets or estate any
decision or judgment rendered by any court in which Proceedings may be brought
as provided hereunder; (C) the Proceedings are commenced to appeal any such
court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under the Agreement or this
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

17.    Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

18.    Delivery of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to receive or
deliver cash or other assets in respect of the settlement of the Transaction,
except in circumstances where the required cash or other asset settlement
thereof is permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
Trade Date (including, for the avoidance of doubt, where Counterparty elects
Cash Settlement).

 

20



--------------------------------------------------------------------------------

19.    Other Forward. Dealer acknowledges that Counterparty has entered into a
substantially identical forward transaction for the Shares on the date hereof
(the “Other Forward”) with Goldman Sachs & Co. LLC. Dealer and Counterparty
agree that if Counterparty designates a Relevant Settlement Date with respect to
the Other Forward and for which Cash Settlement or Net Share Settlement is
applicable, and the resulting Unwind Period for the Other Forward coincides for
any period of time with an Unwind Period for the Transaction (the “Overlap
Unwind Period”), Counterparty shall notify Dealer prior to the commencement of
such Overlap Unwind Period of the first Exchange Business Day and length of such
Overlap Unwind Period, and Dealer shall only be permitted to purchase Shares to
unwind its hedge in respect of the Transaction on every other Exchange Business
Day during such Overlap Unwind Period, commencing on the second Exchange
Business Day of such Overlap Unwind Period.

20.    Tax Disclosure. “Tax” and “Indemnifiable Tax” as defined in Section 14 of
the Agreement shall not include (A) any tax imposed or collected pursuant to
Sections 1471 through 1474 of the Code, any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”) and (B) any tax imposed or collected pursuant to
Section 871(m) of the Code or any current or future regulations or official
interpretation thereof (a “Section 871(m) Withholding Tax”). For the avoidance
of doubt, each of a FATCA Withholding Tax and a Section 871(m) Withholding Tax
is a Tax the deduction or withholding of which is required by applicable law for
purposes of Section 2(d) of the Agreement. Counterparty acknowledges and agrees
that Dealer may, at its discretion, treat the Transactions as a “specified
notional contract” under Section 871(m) of the Code.

 

21



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, CREDIT SUISSE CAPITAL LLC By:  

/s/ Bik Kwan Chung

  Name:   Bik Kwan Chung   Authorized Signatory By:  

/s/ Barry Dixon

  Name:   Barry Dixon   Authorized Signatory CREDIT SUISSE SECURITIES (USA) LLC,
as Agent By:  

/s/ Bik Kwan Chung

  Name:   Bik Kwan Chung   Title:   Vice President

 

Agreed and accepted by: DOMINION ENERGY, INC. By:  

/s/ James R. Chapman

  Name:   James R. Chapman   Title:   Senior Vice President – Mergers &
Acquisitions and Treasurer



--------------------------------------------------------------------------------

ANNEX A

PRIVATE PLACEMENT PROCEDURES

If Counterparty delivers Unregistered Settlement Shares pursuant to Section 12
above (a “Private Placement Settlement”), then:

(a)    all Unregistered Settlement Shares shall be delivered to Dealer (or any
affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)    as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all fees and expenses in connection with such resale, including all fees and
expenses of counsel for Dealer, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

(d)    in connection with the private placement of such shares by Counterparty
to Dealer (or any such affiliate) and the private resale of such shares by
Dealer (or any such affiliate), Counterparty shall, if so requested by Dealer,
prepare, in cooperation with Dealer, a private placement memorandum in form and
substance reasonably satisfactory to Dealer.

In the case of a Private Placement Settlement, Dealer shall, in its good faith
discretion, adjust the amount of Unregistered Settlement Shares to be delivered
to Dealer hereunder in a commercially reasonable manner to reflect the fact that
such Unregistered Settlement Shares may not be freely returned to securities
lenders by Dealer and may only be saleable by Dealer at a discount to reflect
the lack of liquidity in Unregistered Settlement Shares.

If Counterparty delivers any Unregistered Settlement Shares in respect of the
Transaction, Counterparty agrees that (i) such Shares may be transferred by and
among Dealer and its affiliates and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed after the
applicable Relevant Settlement Date, Counterparty shall promptly remove, or
cause the transfer agent for the Shares to remove, any legends referring to any
transfer restrictions from such Shares upon delivery by Dealer (or such
affiliate of Dealer) to Counterparty or such transfer agent of seller’s and
broker’s representation letters customarily delivered by Dealer or its
affiliates in connection with resales of restricted securities pursuant to Rule
144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).



--------------------------------------------------------------------------------

ANNEX B

FORWARD PRICE REDUCTION AMOUNTS

 

Forward Price Reduction Date:

   Forward Price Reduction Amount:

May 31, 2018

   USD0.835

September 6, 2018

   USD0.835

December 6, 2018

   USD0.835 REGULAR DIVIDEND AMOUNTS

For any calendar quarter ending on or prior to December 31, 2018:

   USD0.835

 

1